 

 

Case 1:20-cv-00002 Document 14 Filed on 01/13/21 in TXSD Page 1 of 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS

   

BROWNSVILLE DIVISION
JOSE GUERRERO, JR., ye
Movant,
§ 7
V. § Civil Action No. 1:20-cv-00002
§
UNITED STATES OF AMERICA, §
Respondent. §
§

ORDER ADOPTING MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

Before the Court is Jose Guerrero, Jr.’s (“Movant”), “Application for Writ of Habeas
Corpus and Request for Remedy Attacking the Sentence under 28 U.S.C. § 2255” (“Motion”)
| (Dkt. No. 1),! “The United States’ Response to the Court’s Order to Show Cause and the United
States’ Motion to Dismiss Guerrero’s 28 U.S.C. § 2255 Motion” (“Response”) (Dkt. No. 11), the
“Magistrate Judge’s Report and Recommendation” (“R&R”) (Dkt. No. 12), and Movant’s “Jose
Guerrero [sic] Objections to Magistrate Report & Recommendation” (Dkt. No. 13).

The R&R recommends (1) denying Movant’s Motion (Dkt. No. 1) as untimely, (2)
directing the District Court Clerk to close the case, and (3) declining to issue a certificate of
appealability. Dkt. No. 12. Movant filed three objections to the R&R. Dkt. No. 13. “The district
judge must determine de novo any part of the magistrate judge’s disposition that has been properly
objected to.” FED. R. Civ. P. 72(b)(3).

I. FACTUAL BACKGROUND

Movant pleaded guilty October 28, 2008 to conspiracy to possess with intent to distribute
a quantity exceeding 1,000 kilograms of marijuana. See Dkt. No. 12. At sentencing, the district
court judge found Movant to be a “career offender” and sentenced him to 175 months confinement
followed by five years of supervised release. Jd. Movant’s judgment became final September 9,
2009. See Dkt. No. 12. Movant filed his 28 U.S.C. § 2255 (“§ 2255”) Motion January 8, 2020,

 

1 Although styled as an application for writ of habeas corpus, Movant’s filing is a motion to correct the sentence under
28 U.S.C. § 2255.

? Respondent failed to file a timely response to Movant’s Motion, and the Magistrate Judge ordered Respondent to
show cause for its failure. See Dkt. No. 9. In its Response (Dkt. No. 11), Respondent explains the appellate division,
which responds to 28. U.S.C. § 2255 motions, did not receive hard-copy or electronic notice of Movant’s Motion. In
the R&R, the Magistrate Judge found this explanation qualified as good cause. See Dkt. No. 12.
 

 

Case 1:20-cv-00002 Document 14 Filed on 01/13/21 in TXSD Page 2 of 3

alleging a newly recognized right by the Supreme Court precluded the sentence enhancement
triggered by the district court judge’s finding of “career offender.”
IL. DISCUSSION

Movant argues his sentence is subject to collateral review and correction based on a new
rule announced in Haymond vy. United States, 139 S. Ct. 2369 (2019). See Dkt. No. 1. Movant
alleges the one-year limitation period applicable to § 2255 motions started “the date on which the
right asserted was initially recognized by the Supreme Court, [provided] that right has been newly
recognized by the Supreme Court and made retroactively applicable to cases on collateral review.”
28 U.S.C. § 2255(f)(3); see Dkt. No. 1. Movant argues his Motion is timely under § 2255(f)(3)
because it was filed less than one year after Haymond was decided June 26, 2019. See Dkt. No. 1.

“[A] case announces a new rule when it breaks new ground or imposes a new obligation
on the States or the Federal Government.” Teague v. Lané, 489 U.S. 288 (1989) (citations
omitted). A new rule of constitutional criminal procedure applies retroactively only if it places
“certain kinds of primary, private individual conduct beyond the power of the criminal law-making
authority to proscribe” or “requires the observance of those procedures that . . . are implicit in the
concept of ordered liberty.” Jd. at 307 (citations omitted).

Upon conducting a de novo review of the R&R and Movant’s objections, this Court finds
Haymond did not announce a new rule or recognize a new right. Movant alleges the new rule in
Haymond is that “juries in our constitutional order exercise supervisory authority over the judicial
function by limiting the judge’s power to punish.” Haymond at 2376; see also Dkt. No. 13. Far
from new, this rule was traced back to the eighteenth century by the Haymond Court and served
as the basis for the holdings in Apprendi y. New Jersey, 530 U.S. 466 (2000) and Alleyne v. United
States, 570 U.S. 99 (2013).? Outside the context of a newly recognized right, § 2255(f)(3) does
not apply. This Court finds the applicable limitation period is in § 2255(f)(1).4 The one-year
limitation period started September 9, 2009, when Movant’s judgment became final, and ended
September 9, 2010. Movant did not file his Motion until January 8, 2020, so it is untimely.

This Court declines to issue a certificate of appealability because Movant failed to make a

substantial showing of the denial of a constitutional right. Applying the legal standard for issuance

 

3 Because Haymond did not announce a new rule or recognize a new right, this Court need not conduct a retroactivity
analysis. ,
4“The [one-year] limitation period shall run from . . . the date on which the judgment of conviction becomes final.”

§ 2255(f)(1).
 

 

Case 1:20-cv-00002 Document 14 Filed on 01/13/21 in TXSD Page 3 of 3

of a certificate, this Court finds no reasonable jurist could debate Movant’s Motion “should have
been resolved in a different manner... .” Slack v. McDaniel, 529 U.S. 473, 484 (2000).
Ill. CONCLUSION

For the reasons above, the R&R is ADOPTED. Movant’s objections (Dkt. No. 13) are
OVERRULED. Movant’s Motion (Dkt. No. 1) is DENIED. The Court declines to issue a
certificate of appealability. The District Court Clerk is ORDERED to close the case.

Signed on this = So day of Sew , 2021.

22S

O a
ited States District Ju ~
